FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For May 14, 2013 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  TheRoyal Bank of Scotland Groupplc-ResultofAnnual General Meeting 14 May 2013 Following the Annual General Meeting held today, The Royal Bank of Scotland Group plc announces the results of the poll vote for each resolution as follows.Resolutions 17 and 19 were passed as special resolutions. For % of votes cast Against % of votes cast Total votes cast as % of Voting Share Capital Withheld * Resolution 1 To receive and approve the accounts for the year ended 31 December 2012 and the reports of the directors and auditors thereon Resolution 2 To approve the Remuneration Report for year ended 31 December 2012 Resolution 3 To re-elect Sandy Crombie as a director Resolution 4 To re-elect Alison Davis as a director Resolution 5 To re-elect Tony Di Iorio as a director Resolution 6 To re-elect Philip Hampton as a director Resolution 7 To re-elect Stephen Hester as a director Resolution 8 To re-elect Penny Hughes as a director Resolution 9 To re-elect Brendan Nelson as a director Resolution 10 To re-elect Baroness Noakes as a director Resolution 11 To re-elect Art Ryan as a director Resolution 12 To re-elect Bruce Van Saun as a director Resolution 13 To re-elect Philip Scott as a director Resolution 14 To re-appoint Deloitte LLP as auditors Resolution 15 To authorise the Group Audit Committee to fix the remuneration of the auditors Resolution 16 To renew the directors' authority to allot securities Resolution 17 To renew the directors' authority to allot equity securities on a non pre-emptive basis Resolution 18 To renew and extend the directors' authority to offer shares in lieu of a cash dividend Resolution 19 To permit the holding of General Meetings at 14 days' notice Resolution 20 To authorise political donations and expenditure by the Group in terms of Section 366 of the Companies Act 2006 * A vote Withheld is not a vote in law and is not counted in the calculation of the proportion of votes "For" and "Against" a resolution. In accordance with the UK ListingAuthority's listing rules, copies of resolutions 16, 17, 18, 19 and 20 will shortly be available for inspection at the National Storage Mechanism which is located at: www.Hemscott.com/nsm.do As at 10 May 2013 (being the latest date by which shareholders who wanted to attend, speak and vote at the Annual General Meeting must have been entered on the company's Register of Members) the issued share capital of the company conferring the right to vote at the Annual General Meeting consisted of 6,111,304,930 ordinary shares carrying four votes each on a poll, 400,000 5.5 per cent. cumulative preference shares carrying four votes each on a poll and 500,000 11 per cent. cumulative preference shares carrying four votes each on a poll. Therefore, the total number of voting rights in the company as at 10 May 2013 was 24,448,819,720. Contact Group Media Centre +44 (0) Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
